Citation Nr: 0706657	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-42 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right knee injury, to include patellofemoral 
degenerative joint disease.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for a left knee disability.

4.  Entitlement to service connection for osteoarthritis, 
spondylolisthesis and lumbar back strain.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 
1964.  The veteran served in the Army National Guard from 
December 1976 to December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 2004 
and October 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Sioux Falls, South Dakota.  

A review of the record shows that the RO decided that new and 
material evidence had been associated with the claims file 
and therefore reopened the previously disallowed claim of 
entitlement to service connection for residuals of a right 
knee injury, but denied the claim on the merits.  In Barnett 
v. Brown, 8 Vet. App. 1 (1995), affirmed 83 F.3d 1380 (Fed. 
Cir. 1996), it was determined that the statutory scheme in 
38 U.S.C.A. §§ 5108 and 7104 establishes a legal duty for the 
Board to consider new and material issues regardless of the 
RO's actions.  The Board may not consider a previously and 
finally disallowed claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the right knee disability claim.  
The issue has been phrased accordingly.  

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  By an unappealed decision dated in December 1988, the RO 
denied the veteran's claim of entitlement to service 
connection for right knee patellofemoral degenerative joint 
disease. 	

3.  Evidence submitted subsequent to the December 1988 
decision is cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim for 
service connection for residuals of a right knee injury and 
does not raise a reasonable possibility of substantiating the 
claim.  		

4.  By an unappealed decision dated in December 1998, the RO 
denied the veteran's claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for a left knee disability.

5.  Evidence submitted subsequent to the December 1998 
decision is cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim for 
compensation under 38 U.S.C.A. § 1151 for a left knee 
disability and does not raise a reasonable possibility of 
substantiating the claim.  		

6.  The competent medical evidence does not link 
osteoarthritis of the lumbar sine, spondylolisthesis, or a 
lumbar strain to an in-service event.


CONCLUSIONS OF LAW

1.  The rating decision of December 1988 is final.  38 
U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1988). 

2.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
residuals of a right knee injury to include patellofemoral 
degenerative joint disease.  38 U.S.C.A. §§ 5103, 5103A, 5108 
(West 2002 & Supp.2005); 38 C.F.R. §§ 3.156(a) (2006).   

3.  The rating decision of December 1998 is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998). 

4.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for compensation under 38 
U.S.C.A. § 1151 for a left knee disability.  38 U.S.C.A. §§ 
5103, 5103A, 5108 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.156(a) (2006).   

5.  Osteoarthritis, spondylolisthesis and lumbar back strain 
was not incurred or aggravated during active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and medical or lay evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).  
The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).    

The Board finds that the veteran has been provided notice in 
compliance with the VCAA with respect to each claim decided 
herein.  Because the procedural history of each claim is 
different, the Board will discuss each claim separately.  In 
letters dated in March 2001, October 2002, and March 2004, 
the RO provided notice to the veteran with respect to his 
right knee service connection claim.  In the October 2002 
correspondence, the RO advised the veteran of what the 
evidence must show to reopen his previously disallowed claim 
under the older definition for "new and material" evidence, 
which was in effect when the veteran filed the claim to 
reopen.  In the other two notices, the RO informed the 
veteran of what was necessary to establish entitlement to 
service connection and of the relative duties between VA and 
the veteran with respect to procuring the evidence relevant 
to the claims.  In the March 2004 correspondence the RO 
specifically requested that the veteran submit any evidence 
in his possession that pertained to the claim.  38 C.F.R. §§ 
3.159(b) (2006).

During the course of this appeal, the RO reopened the right 
knee service connection claim in an August 2003 rating 
decision, but denied it again on the merits.  The RO 
subsequently reconsidered the reopened claim but denied it on 
the merits in a July 2004 rating decision, which is the 
subject of this appeal.  Because fully compliant notice had 
been provided to the veteran prior to the rating decision at 
issue, there is no Pelegrini II violation with respect to the 
timing of the VCAA notices.  

The RO provided VCAA notice to the veteran with respect to 
his claim for compensation under 38 U.S.C.A. § 1151 for a 
left knee disability in letters dated in October 2002 and May 
2004.  In these letters the RO informed the veteran as to 
what is needed to substantiate a claim to reopen a previously 
disallowed claim, what information and evidence VA will seek 
to provide, and what evidence the claimant is expected to 
provide.  Further, the RO asked the claimant to provide any 
evidence in his possession that pertained to the claim.  In 
the May 2004 correspondence, the RO informed the veteran of 
what was required to reopen a previously disallowed claim, 
including the new definition of "new and material" 
evidence, which was in effect in September 2002 when the 
veteran filed his claim.  38 C.F.R. § 3.156(a) (2006).  

The Board thus finds that the duty to notify for the § 1151 
claim has been sufficiently satisfied, and there is no reason 
in further delaying the adjudication of the claim decided 
herein.  The timing of the notice was proper because fully 
compliant notice had been provided prior to the July 2004 
rating decision that is the subject of this appeal.  Further, 
as the Board concludes herein that evidence sufficient to 
reopen the veteran's previously denied claim of entitlement 
to compensation under 38 U.S.C.A. § 1151 for a left knee 
disability has not been received, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

For the veteran's claim of service connection for 
osteoarthritis of the lumbar sine, spondylolisthesis, or a 
lumbar strain, the RO provided VCAA notice in a letter dated 
in August 2004.  This letter complied with the VCAA in all 
respects except that it did not include notice of the 
disability rating or effective date elements of this service 
connection claim.  The Board does not, however, find that 
this omission warrants a remand.  For reasons explained 
below, service connection is being denied and any questions 
arising out of those two elements are rendered moot.  The RO 
also provided this notice to the veteran prior to the denial 
of the claim (an October 2004 rating decision) as required by 
Pelegrini II.  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist with respect to each claim.  The record shows that 
the RO obtained the veteran's active duty and National Guard 
medical records.  The RO also obtained treatment records from 
Ahrlin Orthopedics, Public Health Service Indian Hospital, 
Black Hills Imaging, Black Hills Orthopedics, and Black Hills 
VA Medical Center (VAMC).  The veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claims.  Accordingly, the Board will proceed with 
appellate review.

II.  New and Material Evidence

Legal Criteria and Procedural History

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2006).  The definition of "new 
and material evidence" was revised in August 2001.  38 
C.F.R. § 3.156 (2002).  The change in the law pertains to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  The veteran's application 
to reopen his claim for service connection for right knee 
patellofemoral degenerative joint disease was initiated in 
December 2000.  The veteran's application to reopen his claim 
for entitlement to compensation under 38 U.S.C.A. § 1151(a) 
for a left knee disability was initiated in September 2002.  
Thus, the old definition of "new and material evidence" is 
applicable to his right knee claim and the new definition is 
applicable to his left knee claim.

Under the earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under the new definition, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2006).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

New and Material Evidence to Reopen the Right Knee Claim

A review of the record shows that the veteran's initial claim 
for service-connected benefits for residuals of a right knee 
injury was denied in a September 1988 rating decision.  In 
correspondence dated in October 1988, the RO informed the 
veteran of the denial and advised him of his procedural and 
appellate rights.  The veteran then submitted additional 
evidence.  The RO considered this evidence and confirmed the 
denial in a rating decision dated in December 1988.  In 
correspondence dated in January 1989, the RO informed the 
veteran of his appellate rights.  The veteran failed to 
appeal that decision and it became final.  

The veteran filed the instant claim to reopen his claim for 
compensation benefits in December 2000.  The RO denied that 
claim on the merits in a rating decision dated in April 2002.  
The RO confirmed that decision in rating decisions dated in 
August 2003 and July 2004.  The veteran filed a notice of 
disagreement (NOD) in August 2004 and a substantive appeal in 
November 2004.  These documents were received within the 
applicable time limits and the appeal of the July 2004 rating 
decision is properly before the Board.  

In the September 1988 rating decision, the RO considered the 
veteran's medical records from his active and Army National 
Guard duties and an August 1988 VA examination report.  In 
the December 1988 rating decision, the RO considered a right 
knee arthrogram report, dated in June 1982.  

The active duty service medical records were negative for 
findings or complaints of a knee injury.  

The Army National Guard treatment records showed that in May 
1982, the veteran presented to the hospital after falling and 
landing on his right knee.  In a letter dated in June 1982, 
Dr. R.W. reported that the veteran initially presented with 
swelling, tenderness, and an inability to bend his knee.  The 
veteran's right knee had improved several weeks later and he 
was released to work at that time.  Dr. R.W.'s assessment at 
that time was "probable torn cartilage medially."  Dr. R.W. 
recommended that the veteran see an orthopedic surgeon.       

The June 1982 arthrogram report reflected that no definite 
tears or abnormalities in the right knee were found.  

The August 1988 VA examination report showed that the 
examiner diagnosed mild internal derangement of the right 
knee, probable patellar chondromalacia and possibly some 
injury to medial semilunar cartilage.  In a radiology 
consultation, dated in August 1988, the radiologist stated 
that x-rays revealed no abnormalities of the right knee.  

Evidence received since the December 1988 rating decision 
consists of the following.

Treatment records from VAMC Black Hills, dated in December 
2000, showed that Dr. R.S. detected "minimal degenerative 
changes femoropatellar articulation" in the right knee.    

The RO also considered a VA examination report, dated in June 
2001.  In that report, Dr. B.F. indicated that she had 
reviewed the claims folders in their entirety as well as the 
computerized VA medical records.  Dr. B.F. concluded that it 
was less than likely that the veteran's current right knee 
problems were secondary to the May 1982 right knee injury in 
the National Guard.  Dr. B.F. cited five reasons for this 
conclusion.  First, an orthopedic consultation five weeks 
after the 1982 injury indicated that the veteran could return 
to work.  Second, there were no records of treatment for any 
right knee problems other than gout.  Third, a periodic 
physical in 1986 indicated no knee problems.  Fourth, the 
veteran had a significant injury to the left knee requiring 
anterior cruciate ligament (ACL) reconstruction.  Fifth, his 
symptoms with the right knee began in the past year and a 
half, which would be characteristic of something that 
occurred secondary to the left knee injury.  
 
A radiology report from the Black Hills Imaging Center, dated 
in March 2002, showed that a magnetic resonance imaging (MRI) 
had been performed on the right knee.  The radiologist 
reported that the MRI showed that the veteran had a torn 
medial meniscus, small knee effusion, and chondromalacia of 
the patellofemoral joint. 

In a treatment report from Black Hills Orthopedics, dated in 
September 2002, Dr. T.G. indicated that he had been treating 
the veteran for right knee injuries.  Dr. T.G. stated that he 
performed arthroscopic surgery in August 2002.  The surgery 
revealed a tear of the medial meniscus, which was 
longstanding since the veteran had damage to the articular 
cartilage on the tibial plateau as well as the femur.  The 
veteran also had an injury to the articular cartilage and 
lateral tibial plateau, the age of which was indeterminate.  

In a follow-up note of treatment, dated in November 2002, Dr. 
T.G. reported that the veteran was 8-12 weeks status post-
arthroscopic medial meniscectomy and debridement of full 
thickness cartilage loss lateral tibial plateau.  Dr. T.G. 
reported that the veteran had arthritic changes and that his 
knee would "never be perfect."  

A VA examination report, dated in December 2002, showed that 
Dr. B.F. had examined the veteran's knees.  In the report, 
Dr. B.F. indicated that she had reviewed 2 of the veteran's 
claims folders, but noted that the examination request 
indicated that there were 3.  Dr. B.F. discussed the records 
from Dr. T.G. regarding the veteran's current right knee 
condition and recent surgery.  Dr. B.F. noted that Dr. T.G. 
did not express an opinion in regards to the source of the 
veteran's right knee meniscal repair articular cartilage 
damage.  

Dr. B.F. concluded that it was less likely than not that the 
meniscal and cartilage damage noted by Dr. T.G. was related 
to the 1982 knee injury the veteran experienced in the 
National Guard, but instead due to his non-service-connected 
left knee injury.  

Dr. B.F. cited 6 reasons in support of her conclusion.  
First, Dr. T.G. did not express an opinion as to the cause of 
the findings of the right knee.  Second, the 1982 injury, as 
described by the veteran, sounded more like a patellar 
contusion with subsequent patellar bursitis.  An arthrogram 
at that time was negative for meniscal damage.  Third, there 
were no complaints of right knee pain on the National Guard 
physical examination report of 1986.  The veteran complained 
of knee pain in 1988, but that was after he began to have 
left knee problems.  Fourth, there was a record of a knee 
injury, dated in April 1989, which described swelling and an 
inability to bear weight on the right knee.  This suggested 
at least a moderate injury.  Fifth, the veteran has had 
problems with gout through the years, which caused problems 
with the right knee, but this was not a service-connected 
condition.  Sixth, as noted in the June 2001 VA examination 
report, the veteran had problems with his right knee that 
began around 2000.  There are no records that indicate 
treatment for right knee problems in the years immediately 
after his 1982 injury, which would indicate that the injury 
did heal and was a transitory problem.  

In a letter from Dr. M.G., of the Rapid City Indian Health 
Service, dated in December 2003, Dr. M.G. explained that he 
had evaluated the veteran for his right knee disability.  Dr. 
M.G. discussed the injury the veteran sustained while serving 
in the National Guard in May 1982.  Dr. M.G. explained that 
the veteran suffered from on and off swelling of his right 
knee with pain and was eventually seen by Dr. T.G., who 
discovered a right meniscal tear.  Dr. M.G. then stated that 
Dr. T.G. mentioned that the veteran was on active duty at the 
time of the accident and that therefore, the trauma to the 
right knee was service-connected.  Dr. M.G. then mentioned 
that Dr. T.G. performed surgery on "November 7, 2002."  Dr. 
M.G. stated that the 1982 injury resulted in the November 
2002 surgery and that the present condition was service-
connected.  

Initially, the Board notes that this evidence is 'new' to the 
extent it was not on file at the time of the last prior 
denial.  Nevertheless, for the reasons stated below, the 
Board finds that this evidence does not satisfy the standard 
for new and material evidence found at 38 C.F.R. § 3.156(a) 
(2001).

The newly submitted evidence is not material because it does 
not link the veteran's current right knee disorder to his 
injury in service.  The evidence submitted prior to the 
December 1988 rating decision showed that the veteran injured 
his knee in 1982 while in the National Guard.  The evidence 
also showed that in 1988, the veteran had mild internal 
derangement of the right knee, probable patellar 
chondromalacia and possibly some injury to medial semilunar 
cartilage.  

The evidence received after the December 1988 rating decision 
showed that the veteran continued to have right knee 
problems, but it failed to show that the current problems 
were medically linked to the 1982 injury.  Although Dr. T.G. 
said in the September 2002 letter that the veteran had a tear 
of the medial meniscus that was "longstanding", such a 
statement does not specifically link the current findings to 
the older injury.  

The opinion of Dr. M.G. does not provide a basis for granting 
service connection either.  Dr. M.G.'s opinion, as reflected 
in the December 2003 letter, appears to be based on the fact 
that Dr. T.G. mentioned that the veteran was on active duty 
at the time of the accident.  This does not relate to the 
veteran's current condition and how it may be connected to 
that accident.  This letter is also unclear in that Dr. M.G. 
referenced a "November 7, 2002" surgery, yet there is no 
record of such surgery.   

Finally, the VA examination reports also fail to qualify as 
new and material evidence necessary to reopen the claim.  In 
both of these reports, Dr. B.F. concluded that the in-service 
injury was transitory and healed completely.  Nothing in Dr. 
B.F.'s reports connect the current condition to the 1982 
injury, and therefore, they are cumulative and redundant of 
the evidence on record at the time of the last final denial.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  New and material evidence has not been 
submitted and this claimed is not reopened.

New and Material Evidence to Reopen the Left Knee Claim

A review of the record shows that the veteran's initial claim 
for service-connected benefits for a 	left knee disability 
was denied in a March 1998 rating decision.  In 
correspondence dated in April 1998, the RO informed the 
veteran of the denial and advised him of his procedural and 
appellate rights.  The veteran then submitted additional 
evidence.  The RO considered this evidence and confirmed the 
previously denied claim in a rating decision dated in 
December 1998.  In correspondence dated in December 1998, the 
RO informed the veteran of the denial and again advised him 
of his procedural and appellate rights.  The veteran failed 
to appeal that decision and it became final.  

The veteran filed the instant claim to reopen his claim for 
compensation under 38 U.S.C.A. § 1151 for a left knee 
disability in September 2002.  The RO denied that claim in a 
rating decision dated in August 2003.  In a letter dated in 
August 2003, the RO advised the veteran of the decision not 
to reopen the claim and included notice of his procedural and 
appellate rights.  The veteran subsequently submitted 
additional evidence and the RO confirmed the denial in a 
rating decision dated in July 2004.  The veteran then filed a 
notice of disagreement (NOD) and a substantive appeal within 
the applicable time limits.  The appeal of the July 2004 
rating decision is properly before the Board.  

In the December 1998 rating decision, the RO considered VA 
treatment records, dated from July 1987 to December 1998, and 
a December 1997 VA examination and radiology report.  

In a VA medical certificate, dated in July 1987, Dr. R.B. 
reported that the veteran presented with a medial collateral 
ligament tear after jumping off a deck several days earlier.  

VA medical records showed that in July 1987, Dr. P.C. 
performed arthroscopic surgery.  The postoperative diagnosis 
was torn ACL.  An operative report from VAMC Fort Meade 
showed that Dr. P.C. performed an ACL construction to the 
veteran's left knee in January 1988.  

A VA medical certificate, dated in January 1991, showed that 
the veteran presented with pain and swelling in the left knee 
after slipping and twisting it 10 days earlier.   

In a VA examination report, dated in December 1997, Dr. B.F. 
indicated that she had reviewed the claims file and examined 
the veteran's left knee.  Dr. B.F. diagnosed left knee pain 
secondary to previous surgery for internal derangement and 
degenerative joint disease.  

In a radiology report, dated in December 1997, Dr. J.S. 
reported that x-rays showed mild degenerative changes 
involving the bony structures of the knee joint.  

Evidence received since the December 1998 rating decision 
consists of an Independent Medical Examination report, dated 
in October 2003; VAMC treatment records; and a statement 
submitted by the veteran.   

The Independent Medical Examination, dated in October 2003, 
showed that Dr. L.A. examined the veteran's knees.  Regarding 
the left knee, Dr. L.A. found that the veteran had had what 
appeared to be MCL and ACL repair.  Dr. L.A. also found that 
the left knee had a lot of degenerative changes and that x-
rays showed marked amount of narrowing of the medial joint 
space, worse in the left knee than right.  Dr. L.A. 
recommended a total knee replacement in both knees.  

Dr. G.H., in a VAMC treatment record dated in January 2004, 
reported that he had examined the veteran and reviewed x-rays 
of the veteran's knees.  Dr. G.H. agreed with Dr. L.A.'s 
assessment that the veteran would need a total left knee 
replacement.

Dr. J.K. reported in a VAMC discharge summary, dated in June 
2004, that the veteran had undergone left total knee 
arthroplasty followed by physical therapy.   

In a letter submitted by the veteran in August 2004, he 
stated that because of his left knee operation in January 
1988, he was unable to continue to work or continue serving 
in the National Guard.  The veteran stated that the Social 
Security Administration had granted him 100 percent 
disability, but that VA had not granted him anything, despite 
that he had submitted the same medical records, examination 
reports, and evaluations.  

Initially, the Board notes that the evidence submitted after 
the December 1998 rating decision is 'new' to the extent it 
was not on file at that time.  Nevertheless, for the reasons 
stated below, the Board finds that this evidence does not 
satisfy the standard for new and material evidence found at 
38 C.F.R. § 3.156(a) (2006).

The veteran is seeking compensation under 38 U.S.C.A. § 
1151(a), which requires a showing of additional disability 
caused by VA hospital care, medical or surgical treatment, or 
examination.  See 38 U.S.C.A. § 1151(a) (West 2002), 38 
C.F.R. 
§ 3.361 (2006).  The newly submitted evidence does not relate 
to any unestablished fact necessary to substantiate such a 
claim.  

The evidence submitted prior to the December 1998 denial 
showed that the veteran injured his knee in an accident 
unrelated to service and subsequently received two surgeries 
at a VA facility.  The evidence at that time also showed that 
the veteran's knee deteriorated after the surgery, but failed 
to show that the deterioration was due to the surgery.  The 
newly submitted evidence merely shows that the veteran's left 
knee continued to deteriorate and that he received an 
additional surgery; it does not show that the veteran's left 
knee condition was caused by VA treatment, which is a 
necessary element of the U.S.C.A. § 1151(a) claim.  See 38 
U.S.C.A. § 1151(a) (West 2002), 38 C.F.R. § 3.361 (2006).  
This evidence, therefore, is cumulative and redundant of the 
evidence already of record and does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2006).  New and material evidence having not been 
submitted, the claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for a left knee disability is denied.     

III.  Service Connection for Osteoarthritis, 
Spondylolisthesis and Lumbar Back Strain

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Arthritis may be presumed to have been incurred in service, 
if it becomes manifest to a degree of ten percent or more 
within one year of the date of separation from service.  38 
U.S.C.A. §§1101(3), 1112(a) (West 2002); 38 C.F.R. §§ 
3.307(a), 3.309(a) (2006).

Analysis

There is no basis in the record to grant service connection 
for a back disorder on a direct or presumed basis.  The 
veteran's service medical records are negative for complaints 
or treatment of a back injury, or diagnoses of a back 
disorder.  The only medical evidence of a back disability in 
the claims file is a Black Hills VAMC treatment note, dated 
in July 2004.  In that note, Dr. T.B. noted that the veteran 
reported hurting his back earlier that day when trying to get 
his walker into his car.  Dr. T.B. diagnosed low back strain, 
osteoarthritis, and spondylolisthesis of the lumbar spine.  

Dr. T.B. provided no opinion as to the etiology of the 
diagnoses other than the referenced lifting episode.  Dr. 
T.B. even mentioned that at that time, the veteran denied 
ever having problems with his back in the past.  

The July 2004 VAMC treatment note, because it includes no 
evidence that the diagnosed back conditions are medically 
linked to any event in service, cannot support a grant of 
service connection.  Additionally, because this record of 
treatment is more than 16 years after discharge from the Army 
National Guard and more than 4 decades after discharge from 
active duty service, the arthritis cannot be presumed to be 
service-connected.  38 C.F.R. §§ 3.307(a), 3.309(a) (2006).
 

ORDER

1.  New and material evidence having not been received, 
entitlement to service connection for residuals of a right 
knee injury, to include patellofemoral degenerative joint 
disease, is denied.

2.  New and material evidence having not been received, 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left knee disability, is denied.

3.  Entitlement to service connection for osteoarthritis, 
spondylolisthesis and lumbar back strain is denied.


REMAND

In December 2006, the Board received additional evidence 
pertaining to the veteran's PTSD service connection claim.  
This newly submitted evidence consists of a psychology 
consultation from VAMC Black Hills, dated in March 2005.  
This evidence was not considered by the RO, but the Board 
received a waiver, pursuant to 38 C.F.R. § 20.1304 (2006), 
permitting it to review this evidence in the first instance.  
Despite the submission of the waiver, the Board finds that a 
remand is necessary.  

The newly submitted evidence includes details of claimed 
stressors that were not previously of record.  In the VAMC 
psychology consultation, the examining psychologist described 
5 stressors as reported by the veteran.  The veteran has 
provided enough details about one of these stressors for the 
RO to conduct a search for the purpose of attempting to 
verify it.

The veteran's personnel records show that the veteran served 
in Germany between November 1961 and June 1964.  According to 
the VA psychology consultation, the veteran reported that in 
the Spring of 1962, while stationed at McCully barracks in 
Wackernheim, Germany, he witnessed another soldier die.  The 
veteran claimed that one evening while playing cards in the 
barracks he heard a gunshot.  The veteran claimed that the 
shot was close enough to hear the slug ricochet off of the 
barracks.  The veteran then heard combat boots pounding on 
the ground from people running.  The veteran ran towards the 
sound of the gunfire and saw that an airborne trooper, whose 
last name was Bailey, had been shot in the neck.  The veteran 
claims that he watched Bailey die.

The veteran reported this incident in previous 
correspondence, but could only recall that the incident 
occurred sometime in 1962 or 1963.  Having been provided with 
a more specific time frame, the Board finds that VA now has a 
duty to further investigate whether this reported incident 
occurred.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).  

The Board also notes that the RO provided VCAA notice to the 
veteran for his PTSD service connection claim in 
correspondence dated in October 2003 and March 2004.  A 
review of those letters shows, however, that the RO failed to 
provide notice with respect to the disability rating or 
effective date elements.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Joint Services 
Records Research Center (JSRRC) review the 
records of the veteran's unit for the 
period of March, April, and May 1962 to 
determine whether a soldier named 
"Bailey" was shot at the McCully 
barracks in Wackernheim, Germany during 
that time.  

2.  Following the above, the RO must make 
a specific determination as to whether 
this stressor is sufficiently verified, 
based on a review of the entire 
evidentiary record.  All credibility 
issues related to this matter should be 
addressed at that time.  

3.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

4.  Thereafter, the veteran's claim of 
entitlement to service connection for post-
traumatic stress disorder should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


